2
1




                                    NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                               Fed. R. App. P. 32.1

                                                                                              T
                          United States Court of Appeals                                      o
                                           For the Seventh Circuit
                                                                                              b
                                           Chicago, Illinois 60604                            e

                                         Submitted March 10, 2011∗                            c
                                          Decided March 17, 2011                              i
                                                                                              t
                                                                                              e
                                                     Before                                   d

                                                                                              o
                                     FRANK H. EASTERBROOK, Chief Judge
                                                                                              n
                                                                                              l
                                     DIANE S. SYKES, Circuit Judge
                                                                                              y
                                     JOHN DANIEL TINDER, Circuit Judge                        i
                                                                                              n

    No. 10-3016                                                        Appeal from the United
                                                                                            a
                                                                       States District Courtcfor the
    UNITED STATES OF AMERICA,                                          Northern District ofcIllinois,
          Plaintiff-Appellee,                                          Western Division. o
                                                                                            r
                     v.                                                No. 07 CR 50036 d
                                                                       Frederick J. Kapala, aJudge.
    SCOTT NJOS,                                                                             n
          Defendant-Appellant.                                                              c
                                                                                            e

                                                      Order                        w
                                                                                   i
                                                                                   t
           The sentence imposed following our remand of December 30, 2009, exceeds the
                                                                                   h
    Guideline range calculated by the district judge. Relying on 18 U.S.C. §3742(g)(2),
    defendant contends that the sentence therefore is invalid. In Pepper v. United States, No.
                                                                                   F
    09–6822 (U.S. Mar. 2, 2011), slip op. 15–20, the Supreme Court concluded that
                                                                                   e
    §3742(g)(2) violates the Constitution by setting limits on district judges’ sentencing
                                                                                   d
    discretion in the absence of findings made by a jury (or the judge in a bench trial), or a
                                                                                   .

                                                                                              R
    ∗                                                                                         .
        This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).                                                           A
                                                                                              p
                                                                                              p
                                                                                              .

                                                                                              P
No. 10-3016                                                                  Page 2

defendant’s waiver of his rights under the sixth amendment. This statute therefore is
not a basis to upset the sentence that the district judge concluded is appropriate here.
Because defendant does not contend that his sentence is unreasonable, apart from his
reliance on §3742(g)(2), the judgment of the district court is

                                                                                AFFIRMED.